       Case 1:20-cr-00675-CM Document 34 Filed 02/18/21 Page 1 of 4
                                                          .--   USDCSDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:           .        I


UNITED STATES DISTRICT COURT
                                                                DATE Fll.,ED: ?- /I~     I 2, I
SOUTHER DISTRICT OF NEW YORK

United States of America                                                        Protective Order

                V.                                                               20 Cr. 675 (CM)

 Richard Lotito,

                            Defendant.


       Upon the application of the United States of America, with the consent of the undersigned

counse l, and the defendants having requested discovery under Fed. R. Crim. P. l 6, the Court

hereby finds and orders as fo llows:

        1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (" EST"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government's general

obl igation to produce excu lpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and

entities; (ii) wou ld impede, if prematurely disclosed, the Government's ongoing investigation of

uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and

(iv) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government' s disclosure material,

referred to herein as "Sensitive Disclosure Material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as wel l as the lives, persons and property of loved ones, will
        Case 1:20-cr-00675-CM Document 34 Filed 02/18/21 Page 2 of 4




be subject to risk of harm absent the protective considerations set forth herein. The Government's

des ignation of material as sens itive disclosure material w ill be controlling absent contrary order of

the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        3. Disclosure material shall not be disclosed by the defendant or defense counsel,

inc luding any successor counsel ("the defense") other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disc losure material on any Internet s ite or network s ite to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

        4. Disclosure material that is not Sensitive Disclosure Material may be disclosed by

counsel to: (a) personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and (b) prospecti ve witnesses

for purposes of defending this action.

        5. Sensitive Disclosure Material shall be maintained in a safe and secure manner solely

by defense counsel.     Sensitive Disclosure Material, including any copies thereof or excerpts

therefrom, or any information contained therein, may only be disclosed by defense counsel to the

defendant for review in the presence of defense counsel for purposes re lated to thi s case. The

defendant shall not maintain, retain, or keep copies of any records containing Sensitive Disclosure

Materia l outside of the presence of defense counsel. The defendant shall not make or retain an y

notes that include any Sensitive Disclosure Material outside the presence of defense counsel


                                                   2
       Case 1:20-cr-00675-CM Document 34 Filed 02/18/21 Page 3 of 4




       6. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

       7. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       9. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government's

ESI production. All such persons shall be subject to the tenns of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

        10. This Orderplaces no restriction on a defendant's use or disclosure of ESI that originally

belonged to the defendant.




                                                   3
       Case 1:20-cr-00675-CM Document 34 Filed 02/18/21 Page 4 of 4




                                   Retention of Jurisdiction
        11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY S1RAUSS
   United States Attorney


by 7)~
   Daniel H. Wolf
                                                       Date:      2/ 17/ 2021

   Assistant United States Attorney



  ~Leonardo M. Aldridge, Esq.
                                                       Date:    2/
                                                                 I
                                                                   I '::f / 2o 2 /
   Counsel for Richard Lotito


SO ORDERED:

Dated: New York, New York
       February _Ji__, 2021


                                                THE HONORABLE COLLEEN McMAHON
                                                CHIEF UNITED STATES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK




                                               4
